Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the claims filed on 05/10/2022.
	Claims 1-2, 5-6, 8-12, 15-16, 18-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Lynn O'Sullivan on 05/31/2022.
This listing of claims will replace all prior versions, and listings of claims in the application:

 (Currently amended) A system for producing test data, comprising:
a storage, configured to store first test data for testing capability of at least one first device against cyberattacks and second test data for testing capability of a second device against cyberattacks, wherein the first test data and the second test data both conform to a protocol, the first test data and the second test data both comprise a plurality of test sub-data;
a processor electrically connected with the storage, configured to:
divide the first test data into a plurality of first blocks, wherein each of the first blocks comprises a portion of each test sub-data;
divide the second test data into a plurality of second blocks which correspond to the first blocks respectively, and calculates a rate of difference of each second block, wherein the rate of difference of each second block is calculated by analyzing a change of values of the test sub-data of each block in the second test data;
adjust content of one or more first blocks according to that of corresponding second block(s) respectively to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold; and
merge at least the adjusted first test data and the second test data so as to produce fuzzing data;
a transceiver electrically connected with the processor, configured to transmit the fuzzing data to the second device so as to test the second device with the fuzzing data in a testing mode against multifaceted cyberattacks.

(Original) The system for producing the test data of Claim 1, wherein the first test data is transmitted from the at least one first device to the transceiver, and the second test data is transmitted from the second device to the transceiver.

(Cancelled)

(Cancelled)

(Original) The system for producing the test data of Claim 1, wherein the processor is further configured to:
mutate the first test data and the second test data; and
merge the mutated first test data and the mutated second test data so as to produce the fuzzing data.

(Original) The system for producing the test data of Claim 1, wherein the processor is further configured to determine weights of mutation patterns of the first test data and the second test data according to a result of testing the second device at a previous round.

(Cancelled) 

(Previously presented) The system for producing the test data of Claim 1, wherein the third test data is produced based on the adjusted first test data and the second test data via the machine-learning model, and the processor merges the adjusted first test data, the second test data and the third test data so as to produce the fuzzing data.

(Original) The system for producing the test data of Claim 1, wherein the processor is further configured to:
divide the first test data into a plurality of first blocks;
divide the second test data into a plurality of second blocks which correspond to the first blocks respectively, and calculates a rate of difference of each second block;
adjust content of one or more first blocks according to that of corresponding second block(s) to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold;
mutate the adjusted first test data and the second test data; and
merge the mutated first test data and the mutated second test data so as to produce the fuzzing data.

(Original) The system for producing the test data of Claim 9, wherein the processor is further configured to determine weights of mutation patterns of the adjusted first test data and the second test data according to a result of testing the second device at a previous round.

(Currently amended) A method for producing test data, comprising:
dividing first test data into a plurality of first blocks by a test data production system, wherein the first test data and second test data comprise a plurality of test sub-data, and each of the first blocks comprises a portion of each test sub-data;
dividing the second test data into a plurality of second blocks which correspond to the first blocks respectively, and calculating a rate of difference of each second block, by the test data production system, wherein the rate of difference of each second block is calculated by analyzing a difference rate of the test sub-data of each block in the second test data;
adjusting content of one or more first blocks by the test data production system according to that of corresponding second block(s) to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold;
merging at least the adjusted first test data and the second test data by the test data production system so as to produce fuzzing data; and
transmitting the fuzzing data from the test data production system to the second device so as to test the second device with the fuzzing data in a testing mode against multifaceted cyberattacks.

(Original) The method for producing the test data of Claim 11, further comprising:
the test data production system receiving the first test data from the at least one first device; and
the test data production system receiving the second test data from the second device.

(Cancelled)

(Cancelled)

(Original) The method for producing the test data of Claim 11, further comprising:
mutating the first test data and the second test data by the test data production system; and
merging the mutated first test data and the mutated second test data by the test data production system so as to produce the fuzzing data.

(Original) The method for producing the test data of Claim 11, further comprising: 
determining weights of mutation patterns of the first test data and the second test data by the test data production system according to a result of testing the second device at a previous round.

(Cancelled) 

(Previously presented) The method for producing the test data of Claim 11, wherein the third test data is produced based on the adjusted first test data and the second test data via the machine-learning model, and the method for producing the test data further comprises:
merging the adjusted first test data, the second test data and the third test data by the test data production system so as to produce the fuzzing data.

(Original) The method for producing the test data of Claim 11, further comprising:
dividing the first test data into a plurality of first blocks by the test data production system;
dividing the second test data into a plurality of second blocks which correspond to the first blocks respectively, and calculating a rate of difference of each second block, by the test data production system;
adjusting content of one or more first blocks by the test data production system according to that of corresponding second block(s) to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold;
mutating the adjusted first test data and the second test data by the test data production system; and
merging the mutated first test data and the mutated second test data by the test data production system so as to produce the fuzzing data.

(Original) The method for producing the test data of Claim 19, further comprising: 
determining weights of mutation patterns of the adjusted first test data and the second test data by the test data production system according to a result of testing the second device at a previous round.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1 and 11, the prior art of record NPL (Fending Off Cyber Attacks – Hardening ECUs by Fuzz Testing, August 2018) hereinafter NPL1 in view of Chinitz et al. (US 2020/0028905 A1) and further in view of Takawale et al. (US 2019/0213115 A1) and further in view of Keen (US 6,044,480 A) and further in view of Fujitani et al. (US 2018/0197106 A1) fail to reasonably teach the amended claim limitations in their entirety. The combination of reference fail to teach “the first test data and the second test data both comprise a plurality of test sub-data; a processor electrically connected with the storage, configured to: divide the first test data into a plurality of first blocks, wherein each of the first blocks comprises a portion of each test sub-data; divide the second test data into a plurality of second blocks which correspond to the first blocks respectively, and calculates a rate of difference of each second block, wherein the rate of difference of each second block is calculated by analyzing a change of values of the test sub-data of each block in the second test data;”. An updated search was performed which yielded Graham (US 2020/0202987 A1) paragraph [0007] which teaches calculating a similarity score by comparing synthetic data set to an actual data set and if below a threshold similarity, adjusting the data model. However, it does not disclose adjusting the data set to that of corresponding second blocks as claimed. No other reference was found to reasonably to teach the independent claims. Therefore, independent claims 1 and 11 are allowed.
Dependent claims 2, 5-6, 8-10 are allowed for their dependency on allowed claim 1.
Dependent claims 12, 15-16, 18-20 are allowed for their dependency on allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909. The examiner can normally be reached Monday - Friday: 9:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        /Chat C Do/Supervisory Patent Examiner, Art Unit 2193